                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


BUILDING TRADES UNITED PENSION TRUST FUND,
and SCOTT J. REDMAN,

                    Plaintiffs,
                                                  Case No. 19-cv-1054-pp
      v.

THE KUEHNE COMPANY INC.,

                    Defendant.


 ORDER GRANTING MOTION FOR ENTRY OF JUDGMENT PURSUANT TO
 RULE 55(B)(2) OF THE FED. R. CIV. P. AS TO DEFENDANT THE KUEHNE
 COMPANY, INC. (DKT. NO. 6), AWARDING JUDGMENT AND DISMISSING
                                CASE


      On July 24, 2019, the plaintiffs filed a complaint against The Kuehne

Company, Inc. alleging violations of the Employee Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. § 1132, and the Multi-Employer Pension Plan

Amendments Act of 1980, 29 U.S.C. § 1002. Dkt. No. 1. The plaintiffs

requested entry of default on September 12, 2019, dkt. no. 4, and the clerk

entered default on September 13, 2019. On September 12, 2019, the plaintiffs

filed a motion for default judgment, along with affidavits in support of their

request for unpaid contributions, interest, damages, and reasonable attorney

fees. Dkt. Nos. 6-8. To date, the defendant has not appeared. The court will

grant the motion.




                                        1

           Case 2:19-cv-01054-PP Filed 06/01/20 Page 1 of 4 Document 10
I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on July 24, 2019. Dkt. No. 1. On July

31, 2019, the plaintiffs filed an affidavit of service. Dkt. No. 3. The affidavit

indicated that Professional Process Servers served Andrew Nalewajko on July

26, 2019. The Wisconsin Department of Financial Institutions’ website

indicates that Andrew Nalewajko is the registered agent for the defendant.

https://www.wdfi.org. The defendant’s answer was due within twenty-one days

of that date—in this case, by August 16, 2019. Fed. R. Civ. P. 12(a).

II.   MOTION FOR DEFAULT JUDGMENT

      After the entry of default, the plaintiff may move for default judgment

under rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

                                          2

         Case 2:19-cv-01054-PP Filed 06/01/20 Page 2 of 4 Document 10
      A district court “must conduct an inquiry in order to ascertain the

amount of damages with reasonable certainty. Id. Rule 55(b)(2) allows the

district court to conduct this inquiry through hearings or referrals, if

necessary, to determine the amount of damages. Fed. R. Civ. P. 55(b). Such

proceedings are unnecessary, however, if the “amount claimed is liquidated or

capable of ascertainment from definite figures contained in the documentary

evidence or in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting

Dundee Cement Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319,

1323 (7th Cir. 1983)).

      The complaint states a claim that defendant Kuehne Company, Inc.

violated ERISA by failing to make timely and prompt contributions on behalf of

employees to the plaintiff fund. Dkt. No. 1 at 6. Those allegations establish

liability. ERISA entitles the plaintiffs to damages consisting of unpaid

contributions, interest on unpaid contributions, liquidated damages and

reasonable attorney’s fees and costs of the action. 29 U.S.C. § 1132(g)(2).

      The plaintiffs submitted a proposed order asking the court to assess

damages of $37,431.44. Dkt. No. 6-1. Looking at the attachments the plaintiffs

provided, however, the court can’t figure out where that number comes from.

Dkt. No. 7-2 is the statement of attorneys’ fees and reflects fees of $378. Dkt.

No. 7-3 is the bill of costs and reflects costs of $450. Dkt. No. 8 is the affidavit

of the plaintiff’s financial manager, who calculates the total of delinquent

contributions, damages and interest at $36,387.44. Dkt. No. 8. By the court’s




                                          3

         Case 2:19-cv-01054-PP Filed 06/01/20 Page 3 of 4 Document 10
calculations, that comes to $37,215.44—$216 less than the amount

referenced in the plaintiffs’ proposed order. The court will award that amount.

III.   CONCLUSION

       The court GRANTS the plaintiffs’ motion for default judgment. Dkt. No.

6.

       The court FINDS that the defendant owes the plaintiffs $27,506.93 for

unpaid contributions, $5,784.96 for liquidated damages and $3,095.55 for

interest. In addition, the court APPROVES an award of $378 for attorney’s fees

and $450 for costs. The amount of damages, interest, attorney’s fees and costs

totals $37,215.44.

       The court ORDERS that default judgment shall enter in favor of the

plaintiffs and against the defendant in the amount of $37,215.44.

       The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       4

         Case 2:19-cv-01054-PP Filed 06/01/20 Page 4 of 4 Document 10
